DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ arguments and amendments, filed June 3, 2022,  have been fully considered and they are not persuasive.  Furthermore, in light of the amendments, the following rejections are newly applied or modified as necessitated by amendment.  They constitute the complete set of rejections presently being applied to the instant application. 

Status of the Claims
Claims 1-14 are under examination. 
Claims 15-20 are withdrawn. 

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claims 1-14 are directed to a pharmacokinetic model of absorption. As described in Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S._, 134 S. Cr. 2347, 110 U.S.P.Q.2d 1976 (2014), a two-step analysis is required in considering the patent eligibility of the claimed subject matter. The first step requires determining if the claimed subject matter is directed to a judicial exception. The instant claims require a processor that simulates the absorption of the oral compound based on the representation of the subject, oral compound, and co-administration agent, and to store a representation of concentrations over time of the oral compound in the blood of a subject.  However, these elements are drawn to a mathematical algorithm the defines a mathematical model. The dependent claims include additional steps for the mathematical algorithm.  The courts have found mathematical algorithms to be drawn to the judicial exception of an abstract idea (In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)). Thus, the instant claims are drawn to a judicial exception.
This judicial exception is not integrated into a practical application. The instant claims do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing.  The instant claims do recite a computer, memory, and processor.  However, the claims do not recite any structural limitations to these elements are not drawn to a particular machine.  Thus, the instant claims do not integrate the judicial exception into a practical application. 
The second part of the analysis requires determining if the claims include additional elements that are sufficient to amount to significantly more than the judicial exception. The instant claims recite the additional elements of a computer, memory, and processor. However, these elements are well-understood, routine, and conventional elements of a computer. Reciting such well-understood, routine, and conventional elements do not transform a judicial exception into patent eligible subject matter. In addition, the recitation of the specific types of data, to be used in the judicial exception does not transform the abstract idea into a non-abstract idea. (See buySAFE, Inc. v Google, Inc. 765 F.3d 1350, 112 U.S.P.Q.2d 1093 (Fed.Cir.2014)). Furthermore, the elements taken as a combination are also well-understood, routine, and conventional, since the elements are merely specifying use of a computer for implementing the judicial exception. Thus, the instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Response to Arguments
3.	Applicants have amended the instant claims to recite “providing a pharmacokinetic profile of an oral compound in a subject” and generating a pharmacokinetic profile.  However, the amendments do not recite an element that reflects an improvement in the functioning of a computer or other technology, an element that applies the judicial exception to affect a particular treatment, an element that implements the judicial exception with a particular machine, or an element that effects a transformation of a particular article to a different state or thing. The steps of providing or generating a profile are additional steps of the judicial exception.  These elements do not recite an element that is significantly more than the judicial exception.  
	This rejection is maintained. 
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claim 1-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tam et al. (US 2008/0288176 A1).
The claims are directed to a system of providing a pharmacokinetic profile of an oral compound in a subject that includes a computer implemented pharmacokinetic model for the adsorption of an orally administered compound that generates a representation of the concentrations over time of the orally administer compound.
Regarding claims 1 and 8, Tam et al discloses a Physiologically-Based Pharmacokinetic/Pharmacodynamic Model in example 2  (paragraphs [0152-0156]). Tam et al. discloses that the pharmacokinetic/pharmacodynamic model of the present invention describes the time course of absorption, distribution, metabolism, NO release (FIGS. 13-28), and COX inhibition in animals and human. This pharmacokinetic/pharmacodynamic model comprises a seven-compartment model to describe gastrointestinal absorption and a number of physiological compartment models to describe the time course of individual species in the rest of the body including relevant organs and tissue reservoirs. Pharmacodynamic compartments describing the time course of NO release and COX inhibition are attached to the appropriate pharmacokinetic compartments (FIG. 13) (paragraph [0098]). Tam et al. discloses the pharmacokinetic/pharmacodynamic model is for estimating an optimal set of parameters for chemically pairing an NSAID or other therapeutic or biocompatible agents with an appropriate NO donor such as diazeniumdiolate interpreted as a representation of a drug and a co-administration agent (paragraph [0096]). Tam et al. discloses the model or simulation is implemented using the MatLab and its Simulink Toolbox (both The Mathworks, Natick, Mass.), and is a mixture of the Simulink graphical model interface, MatLab command language, and a code-generation routines written in Perl (paragraph [0156]). Tam et al. shows the model is a representation of an individual as a number of compartments, each representing a specific anatomic region (paragraph [0153]). Tam et al. shows adsorption of an oral dose of drug is modeled (paragraph [0154]).  Tam et al. show the pharmacokinetic profile including the representations of concentrations over time of the oral compound in blood in the presence of the co-administration agent are stored (paragraphs [0102-103]). 
Alternatively, since example 2 of Tam et al does not explicitly show a drug and co-administration agent the following analysis for obviousness is provided. In example 4, Tam et al shows the application of the model to predict in vivo pharmacokinetic and pharmacodynamic behavior of potential candidates NO-NSAID species (paragraph [0160]). Tam et al discloses the PBPK/PD model adequately predicts the plasma concentration of the oral compound, NAPROXEN (COX inhibitor) (paragraph [0162]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of TAM et al to apply the model to predict in vivo pharmacokinetic and pharmacodynamic behavior of other drug and co-administered compounds and would further had been reasonable to expect success because Tam et al show the successful application of the model to NSAIDs and NO producing compounds (paragraph [0162] and table 10).

Regarding claims 2 and 9, Tam et al. teach simulating the absorption of the oral compound by simultaneously solving a plurality of the mechanism based differential equations representing gastrointestinal processes of the subject (paragraph [0103]). 

Regarding claims 3 and 10, Tam et al. teach where the gastrointestinal processes include oral compound absorption (paragraph [0103]). 

Regarding claims 4 and 11, Tam et al. teach determining the bioavailability of the oral compound based on the representation of the concentrations over time of the oral compound of the subject (paragraph [0098]).

Regarding claims 5 and 12, Tam et al. teach where the oral compound is a drug (paragraph [0160]). 

Regarding claims 6 and 13, Tam et al. teach where the co-administration agent is a complexing agent or polymer (paragraphs [0096],[0104] and [0162]).

Regarding claims 7 and 14, Tam et al. teach where the subject is human (paragraph [0098])

	This rejection is necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY LIN whose telephone number is (571)272-2561. The examiner can normally be reached M-F, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY LIN/Primary Examiner, Art Unit 1631